Citation Nr: 0009490	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  97-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1989 to June 
1994.  He had prior National Guard service that included 
periods of active duty and active duty for training.

This case first came before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision, wherein the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) held, in pertinent part, 
that 

a claim for service connection for a back disorder had not 
been reopened.  The Board held, in April 1998, that new and 
material evidence had been received by VA with regard to that 
claim, and that it had been reopened.  The Board 
concomitantly remanded the claim for additional development 
of the record, and in order to satisfy due process concerns.  
The claim is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  An inservice back problem was acute and transitory, and 
was resolved without apparent residuals; post-service back 
problems are not shown to have been either initially 
manifested during service, or to be related to such service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged the existence of any records of probative 
value that may be obtained, and which are not already 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.  The Board notes, 
in that 

regard, the request by the veteran's accredited 
representative that additional evidentiary development, in 
the form of another VA examination, be undertaken.  The Board 
finds, however, that the report of the examination accorded 
the veteran by VA in November 1998, pursuant to the Board's 
remand, satisfactorily addresses the evidentiary concerns 
raised by the Board in its remand.

The veteran contends, in essence, that he currently has a 
back disability that began during his active service, or is 
otherwise related to that service, and for which service 
connection should be granted.  After a review of the record, 
however, the Board finds that his contentions are not 
supported by the evidence, and that his claim fails.  

The report of a medical examination conducted in June 1989, 
in conjunction with the veteran's entrance into active 
service, shows that his spine was clinically evaluated as 
normal, and does not indicate the presence of any back 
problems, or history thereof.  On a report of medical history 
prepared at that time, he specifically denied having, or ever 
having had, either "[b]one, joint or other deformity," or 
"[r]ecurrent back pain."  Likewise, his service medical 
records do not indicate the presence of any back problems 
until April 1992, at which time he was seen for complaints of 
back pain "midway between [left] shoulder blade and middle of 
back after lifting boxes"; the assessment was neuralgia.  
Service treatment records dated in the week following his 
initial complaints show continued complaints of back 
tenderness and pain, and assessments of low back pain and 
rule out lumbar strain.  Significantly, however, the service 
medical records dated subsequent to early May 1992 do not 
indicate the presence of any back problems.

The Board also finds important the fact that the report of 
the first post-service examination of the veteran, conducted 
by VA in October 1994, does not demonstrate that a back 
disability was discerned.  While the report notes his 
complaints of low back discomfort, and the history, as he 
related, of low back strain in June 1992, it also shows that 
range of motion of the back was normal "in all modalities," 
and that there was no redness, heat, swelling or tenderness; 
paraspinal 

muscles were normal and without spasm, and there was no 
abnormal curvature of the spine.  The report indicates 
assessments to include episodic low back discomfort with 
normal examination.  

In other words, the medical record dated between May 1992 and 
October 1994 is devoid of evidence that indicates that the 
veteran had any back problems.  It must be concluded from the 
absence of such evidence that the back complaints noted in 
late April 1992 and early May 1992 represented a problem that 
was acute and transitory, and which was resolved without 
apparent residuals.  See 38 C.F.R. § 3.303(b) (1999). 

VA and private medical records dated in September 1995 and 
thereafter show that the veteran has been accorded treatment 
since that date for back problems that were most recently, on 
VA examination in November 1998, deemed to represent 
degenerative discopathy, L5-S1.  These records also show 
that, when being accorded treatment or undergoing 
examination, the veteran cited a history of inservice back 
problems.  These records, however, do not indicate that his 
current back disorder has been related etiologically to his 
inservice complaints.  While physicians have noted the 
veteran's complaints of an inservice back injury, and the 
current manifestation of a back disorder, any linkage of 
those two disparate facts does not provide a basis for 
finding that the veteran's current back disability is service 
related.  For example, in March 1996, a private physician 
noted the veteran's report of an inservice back injury, and 
indicated, "It is my impression that this gentleman has a 
history of having a back injury, most likely a tear of the 
annulus of the disc...."  This statement, and other medical 
opinions premised on the veteran's reported history, are of 
no probative weight in establishing that the veteran's 
current back problems began or are related to service.  The 
United States Court of Appeals for Veterans Claims, formerly 
the United States Court of Veterans Appeals, has held that 
the Board is not required to accept doctors' opinions that 
are based upon a veteran's recitation of medical history.  
See Owens v. Brown, 7 Vet. App. 429 (1995); see also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (wherein a medical 
opinion was rejected as "immaterial" where there was no 
indication that the 

physician had reviewed the claimant's service medical records 
or any other relevant documents that would have enabled him 
to form an opinion on service connection on an independent 
basis).  It must also be noted that, while the physician in 
March 1996 referenced the veteran's inservice back injury, 
and indicated that the veteran's current problems were due to 
a back injury, he does not state that the latter injury was 
in fact the inservice injury cited by the veteran.

The Board also notes that the veteran himself has asserted 
that his current back disability is related to service, and 
in particular to the inservice back injury incurred in April 
1992.  While a veteran is competent to report on his or her 
symptoms, in this instance the veteran is not shown to have 
any medical training or expertise, and is accordingly not 
competent to proffer clinical findings or opinions.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, his 
statements to the effect that there exists a relationship 
between his inservice complaints and his current back 
disorder are no more than unsubstantiated conjecture.

In brief, the Board must conclude that any inservice back 
problem incurred by the veteran was acute and transitory, and 
was resolved without apparent residuals, and that a post-
service back disability is not shown to be related to 
service.  The veteran's claim accordingly fails.


ORDER

Service connection for a back disability is denied.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

